



Exhibit 10.1


AMENDMENT NO. 2 TO
EMPLOYMENT AGREEMENT


This Amendment No. 2 to the Employment Agreement for JEFFREY D. MARTCHEK
(“Amendment”) is made, effective as of April 1, 2019, by and between NVR, Inc.,
a Virginia corporation (the “Company”) and JEFFREY D. MARTCHEK (“Executive”).


Recitals:


WHEREAS, Executive and the Company previously entered into an Employment
Agreement, effective as of January 1, 2016, which was subsequently amended
effective April 18, 2017 (collectively, the “Employment Agreement”); and


WHEREAS, Executive and the Company desire to amend the Employment Agreement to
modify Section 6.7.


Agreement:


NOW, THEREFORE, in consideration of the agreements contained herein and of such
other good and valuable consideration, the sufficiency of which Executive
acknowledges, the Company and Executive, intending to be legally bound, agree as
follows:




1.    The definition of “Good Reason” in Section 6.7 is amended to read as
follows:


““Good Reason” means (i) a material diminution in the Executive’s authority,
duties or responsibilities as described herein; (ii) a material change in the
Executive’s principal place of employment to a location that is more than 50
miles from Reston, Virginia; (iii) the failure of any successor of the Company
to expressly in writing assume the Company’s obligations under this Agreement;
or (iv) any other action or inaction that constitutes a material breach by the
Company of any agreement between the Executive and the Company or its
successor.”




2.    Except as set forth in this Amendment, the Employment Agreement shall
remain unchanged and shall continue in full force and effect.


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment on the date first written above.


 
 
NVR, INC.
 
By:
/s/ Gary Brown
 
Name:
Gary Brown
 
 
Senior Vice President, Human Resources
 
 
 
 
 
EXECUTIVE
 
By:
/s/ Jeffrey D. Martchek
 
Name:
Jeffrey D. Martchek
 
 
 




